Citation Nr: 0003912	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
degenerative joint disease of the lumbar spine at L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Air Force from May 1980 to 
November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).  
In that decision the RO granted a disability rating of ten 
percent for degenerative joint disease of the lumbar spine at 
L4-S1 from October 1995.  The veteran perfected an appeal of 
the October 1996 decision.

The Board notes that in a June 1998 rating action, the RO 
increased the disability evaluation of the veteran's 
degenerative joint disease of the lumbar spine at L4-S1 from 
a 10 percent rating to a 20 percent rating from October 1995.  

The Board also notes that in a September 1999 rating action, 
the RO increased the disability evaluation of the veteran's 
degenerative joint disease of the lumbar spine at L4-S1 from 
a 20 percent rating to a 40 percent rating from October 1995.

The current award is less than the maximum evaluation 
available and consequently the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of increased (compensable) evaluations for 
defective hearing of the right ear, tinea cruris, and 
entrapment, interosseous nerve of the right elbow were denied 
in September 1999.  There is no notice of disagreement 
regarding these matters and the Board does not have 
jurisdiction of them.  


FINDINGS OF FACT

1. All evidence necessary and available for an equitable 
resolution of the veteran's increased rating claim has been 
obtained.

2. The degenerative joint disease of the lumbosacral spine 
(L4-S1) is productive of severe pain and loss of the range of 
motion, but does not approximate pronounced intervertebral 
disc disease or ankylosis with objective evidence of 
neurological findings appropriate to site of diseased disc.

CONCLUSION OF LAW

1. The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine at L4-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

The veteran's service medical records show treatment for low 
back pain on several occasions.  A May 1985 VA examination 
shows a diagnosis of mild degenerative arthritis of the 
lumbar spine, intermittently symptomatic.  There were no 
findings of associated neurological deficits.  It was noted 
that the low back disorder will progress with time.  An x-ray 
report of the lumbar spine revealed degenerative arthritis of 
the lumbar spine from L4-L5 vertebral bodies.  

During a June 1996 VA examination, the veteran reported that 
he had a left hemiparesis in 1992.  He complained that after 
walking he has back pain, but no radiation down the legs.  
Upon examination of the lumbar spine, the veteran's flexion 
was limited to 80 degrees, extension was full to 35 degrees, 
lateral flexion was to 40 degrees on the left, and limited to 
30 degrees on the right.  It was noted that this was 
primarily due to muscle weakness and the left hemiparesis and 
not due to the inability to passively flex the spine.  The 
veteran's spine rotation was to 35 degrees.  There was muscle 
atrophy and spasticity, straight leg raising was negative at 
80 degrees, and deep tendon reflexes were hyperactive on the 
left side.  There was no lumbar tenderness or spasms noted.

In August 1996 the veteran received treatment at VA Medical 
Center (MC) for complaints of low back pain.  It was noted 
that the veteran's range of motion was within normal limits 
and there was no palpable tenderness in the back.  The 
veteran's straight leg raising was negative and there was no 
evidence of radiculopathy.  

In January 1997 the veteran stated that when he walks and 
bends over he feels that there is a definite deformity of his 
spine.  

During a June 1997 VA examination, the veteran complained of 
pain in the lumbar spine at L3 through L5.  The veteran 
reported experiencing pain that was sharp and non-radiating.  
He also stated that he was suffering from a decreased range 
of motion, weakness, and during damp weather he had flare-
ups.  He also reported that he has two flare-ups per week.

Upon physical examination, there was no gross deformity of 
the lumbosacral spine.  There was tenderness to moderate 
palpation at L2 through L4 and no paravertebral tenderness or 
spasm was appreciated.  The veteran's range of motion sitting 
was forward flexion to 55 degrees, backward extension to 25 
degrees, left lateral rotation to 30 degrees, right lateral 
rotation to 30 degrees, left lateral extension to 25 degrees, 
and right lateral flexion to 30 degrees.  The veteran's range 
of motion standing was forward flexion to 75 degrees, 
backward extension to 30 degrees, left rotation to 30 
degrees, right rotation to 30 degrees, left lateral flexion 
to 25 degrees, and right lateral rotation to 30 degrees.  The 
range of motion exercises showed weakened movement, easy 
fatigability, and no incoordination.  With forward flexion 
and left lateral flexion and rotation, the veteran exhibited 
moderate pain with motion as evidenced by facial grimacing.  
It was also noted that there would be an additional loss in 
range of motion with flare-ups.

The veteran also had a splint from the left calf to the ankle 
and straight leg raising on the left against resistance, was 
limited to 20 degrees.  On the right, against moderate 
resistance, straight leg raising was 55 degrees.  Straight 
leg raising, right and left, against gravity was limited to 
60 degrees.  The veteran's gait was markedly slowed and a 
neurological examination showed deep tendon reflexes left 
patellar Achilles absent, right patellar and Achilles 2+.  
The diagnosis was degenerative joint disease of the lumbar 
spine with decreased range of motion, weakness, and 
discomfort.

In addition, it was noted that in 1991 the veteran 
experienced a seizure and was diagnosed as having cerebral 
arteriovenous malformation.  He underwent resection of the 
arteriovenous malformation and subsequently had surgical 
complications consisting of a stroke with residuals.  

A June 1997 X-ray report revealed minimal disc space 
narrowing at L3-4, with mild degenerative osteophytosis at 
L3-L4 and other levels within the lumbar spine.  

During an August 1999 VA examination, the veteran complained 
that weather changes and cold weather worsens his back pain.  
He also reported that sitting for more than an hour, standing 
for more than twenty minutes, lifting anything more than 
twenty pounds and repeated lifting worsens his back pain.  

The VA examiner observed that the veteran's carriage, 
posture, and gait was abnormal.  He leaned to the right and 
used a cane on the right hand with a spastic gait, and there 
was an obvious weakness of the left lower extremity.  It was 
again noted, however, that the veteran had an operation for 
an arteriovenous malformation in 1991 and while in surgery he 
suffered from a stroke.  This stroke resulted in a paralysis 
of the left arm, left leg, and a loss of peripheral vision on 
the left.  

Upon physical examination, the lumbosacral spine was mid-
line, forward bending was 70 degrees with pain across the 
lower back, lateral bending to the left was 30 degrees and to 
the right 25 degrees, and extension was 20 degrees.  It was 
noted that all motion was associated with a low grade pain in 
the lower back.  Rotation was 25 degrees and straight leg 
raising, sitting and supine was negative bilaterally.  There 
was evident weakness of the major groups of muscles in the 
left upper and lower extremities.  Muscle strength was 4/5 on 
the left as opposed to 5/5 on the right.  There was left foot 
drop.  Deep tendon reflexes were present and equal in the 
left lower extremity.  The examiner noted that that an 
additional 10 to 15 degrees loss of range of motion should be 
assigned for flexion due to flare-ups and pain with repeated 
use.  There was no additional loss of range of motion 
assigned for impaired endurance, weakness, or incoordination.  
The diagnoses included history of cerebrovascular accident, 
with residuals of spastic gait and hemiparesis.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected degenerative joint disease of the lumbar spine at 
L4-S1.  See Jones v. Brown, 7 Vet. App. 134 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the Rating Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (1999).  

The veteran's low back disability is currently rated under 
Diagnostic Code 5292.  Diagnostic Code 5292 provides a 10 
percent rating for a slight lumbar spine limitation of motion 
and a 20 percent rating for a moderate lumbar spine 
limitation of motion.  A 40 percent rating may be assigned 
for a severe lumbar spine limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1999).

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for recurring attacks of severe intervertebral disc 
syndrome with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The Board notes that a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  
In addition, 60 and 100 percent evaluations are warranted for 
residuals of a fractured vertebra with or without cord 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  
Moreover, 60 and 100 percent evaluations are warranted for 
complete bony fixation of the spine in a favorable angle or 
an unfavorable angle with marked deformity with or without 
involvement of other joints.  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (1999).

III. Analysis 

Currently, the veteran's service-connected degenerative joint 
disease of the lumbar spine at L4-S1 is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5292, and a 40 percent 
evaluation is assigned, consistent with evidence of severe 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, a maximum 40 percent evaluation is assignable for 
limited motion of the lumbar spine, if the limitation is 
"severe."  Therefore, in this case, the veteran is currently 
receiving the maximum schedular evaluation available for 
limitation of motion of the lumbar spine. 

However, if there is evidence of pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief a 60 percent rating may be assigned for intervertebral 
disc syndrome under Diagnostic Code 5293.  

The evidence reveals that the veteran's in-service injury to 
the low back has resulted in a chronic symptomatology 
involving pain, weakness, and impaired range of motion, 
increasing in severity over the years and resulting in 
significant degenerative joint disease.  A recent August 1999 
VA examination shows that the veteran's lumbar spine is mid-
line and his range of motion was forward bending to 70 
degrees with pain across the lower back, lateral bending to 
the left 30 degrees and to the right 25 degrees, and 
extension was to 20 degrees.  It was noted that all motion 
was associated with a low grade pain in the lower back.  The 
veteran's rotation was 25 degrees and straight leg raising, 
sitting and supine was negative bilaterally.  The veteran 
also had a decreased range of motion with 10 to 15 degrees 
loss of flexion due to flare-ups and pain with repeated use.  
Though loss of strength and some neurological deficit was 
observed in the left upper and lower extremities, it was 
clear from the examination report that the spastic gait and 
hemiparesis were residuals of the cerebrovascular accident.  
The degree of neurological impairment attributable to the 
intervertebral disc disease is clearly less than pronounced.  
These objective clinical findings do not approximate the 
criteria for a 60 percent evaluation under Diagnostic Code 
5293 as discussed above.

Although the presence of degenerative joint disease in the 
lumbar spine is shown by the clinical evidence, this service-
connected disability is currently rated based on limitation 
of motion under Diagnostic Code 5292, and a compensable (40 
percent) rating is assigned.  Thus, additional disability 
rating under Diagnostic Code 5003 is not warranted based on 
objective evidence of arthritis.

In addition, as there is no evidence that any of the 
veteran's lumbosacral vertebrae have been fractured or that 
his lumbosacral spine is ankylosed, evaluation of his 
service-connected low back disorder under Diagnostic Codes 
5285, 5286, or 5289, respectively, is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  Furthermore, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, 
however, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by the current evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An evaluation greater than 40 percent for degenerative joint 
disease of the lumbar spine at L4-S1 is denied.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

